Citation Nr: 1339183	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  09-09 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the veteran's death, including as due to exposure to herbicides.  

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and daughter
ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.  He died in February 2006, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO), which denied the appellant's claim for service connection for the cause of the Veteran's death and also a claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 (West 2002 & Supp. 2013).  

The appellant testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in June 2009.  The Board remanded the claims for further development in February 2010.  In December 2010, the appellant was notified that the VLJ that held her hearing in June 2009 no longer worked for the Board, and in January 2012, she testified at a videoconference hearing before the undersigned VLJ.  

In a decision dated in July 2012, the Board denied the appeal.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2012 joint motion for remand (JMR) filed with the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and remanded; a Court order granted the joint motion.  

The appeal is REMANDED to the RO; VA will notify the appellant if further action is required.

REMAND

In the JMR, the parties agreed that the physician who provided the opinion in October 2010 did not have access to the private medical records submitted by the appellant, as had been directed in a prior Board remand.  The Board was directed to obtain a "new, substantially compliant medical opinion."  The Board was also directed to address whether the appellant reasonably raised a "third theory of entitlement to service connection for the cause of the veteran's death, namely in-service exposure to petrochemicals."  If such a theory was raised, "the Board should direct the AOJ to undertake any necessary development of that theory."  

In April 2013, the Board requested an expert medical opinion from a Veterans Health Administration (VHA) specialist to determine the etiology of the Veteran's brain cancer.  A VHA opinion was obtained from a Pathologist in May 2013, and the opinion was forwarded to the appellant's representative for response in June 2013.  The representative provided written arguments in July 2013 and in September 2013.  

In support of her contention that Agent Orange and petrochemicals caused the Veteran's brain cancer, the appellant submitted excerpts from an article found at "emedicine.com," on Glioblastoma Multiforme, by J. Bruce, M.D., dated in March 2005.  According to the submitted article, under "Causes," it was noted that "[t]he only consistently identified risk factor is chronic exposure to petrochemicals."  However, the Board observes that this statement is not contained in the version of that article currently available on "emedicine.com."   The fact that this has been withdrawn from publication effectively nullifies any probative value of the statement.  There is no other medical literature supporting a link between glioblastomas and petrochemical exposure of record.  

The representative also argues that the opinion is inadequate because the author of the opinion was not, as had been requested, a Neuropathologist, but a Pathologist.  The opinion request was sent to a Chief of Staff of a VA facility, to be forwarded to an appropriate physician, identified in the letter as a "Neuropathologist."  The Chief of Staff forwarded the opinion request to a physician on her staff whom she believed was appropriate, and there is no indication that the author of the opinion lacked the competence to provide the opinion.  He was in fact the Chief of Pathology and Laboratory Medicine Services at the VAMC.  The Board finds that under these circumstances, it is appropriate for the Board, which does not have medical expertise, to defer to the selection to the Chief of Staff, who, as a physician, has more familiarity with both the specific expertise required for the opinion, as well as of the qualifications of her staff to provide such an opinion.  Moreover, the JMR did not designate any specific specialist.  Given these factors, the Board finds that the opinion substantially complies with the VHA request, the intent of which was to obtain an opinion from a physician qualified to provide such an opinion.  

In July 2013, the representative argued that the physician who provided the opinion did not demonstrate adequate familiarity with the most recent Agent Orange update.  In September 2013, the representative argued that the opinion request, and the opinion itself, were improperly focused on the NAS findings, to the exclusion of other sources of information.  However, the physician did not rely solely on the NAS findings, but also on other resources, in particular, International Agency for Research on Cancer, and the Agency for Toxic Substances Disease Registry.  He said these sources categorized brain tumors as suggestive evidence of no association.  One of the categories NAS uses is "Limited or Suggestive Evidence of No Association," whereas brain cancers are included in "Insufficient Evidence to Determine Whether an Association Exists."  However, the Veteran referenced other studies, and noted that the studies did not show evidence of a causal relationship.  His use of the language in his ultimate conclusion also used by NAS to define one of its categories is not evidence that he did not review the latest update, but rather his interpretation of the various studies, including NAS.  

Moreover, there is no contrasting opinion which must be weighed against this two opinion.  Cf Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009) (Court held medical professional could not rely solely on NAS findings, in deciding Board had improperly weighed competing opinions).  In this regard, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  "[E]xamination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion.")  Monzingo v Shinseki, 26 Vet. App. 97, 106 (2012)  As indicated in the concurring opinion in Monzingo, Court decisions seeming to require an explanation for an examination were in fact addressing situations where multiple medical opinions must be weighed.  Id., at 109 (Kasold, J., concurring).

Notwithstanding the explanation above as to the Board's determination that the opinion received is adequate, Remand is required in this case for RO consideration of the evidence.  This is because in the July 2013 written argument, (the content of which was renewed by the latter September 13, 2013 written argument) the representative alleged error in the Board's failure to remand the appeal to the RO, for development of the petrochemical theory of entitlement, as had been directed in the JMR.  The Board notes that while the Medical Opinion Response Form was not completed, the appellant's arguments indicate a desire to proceed with the option not to waive RO consideration of the evidence developed.  Taken together with the absence of any waiver of RO consideration of the VHA opinion, the Board finds that the appeal must be remanded to the RO for review of that matter.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claim for service connection for the cause of the veteran's death in light of the May 2013 VHA opinion, to include consideration of the appellant's theory of entitlement that exposure to petrochemicals caused the Veteran's brain cancer.  Any indicated development should be undertaken, including the procurement of an additional medical opinion.  

2.  If the decision remains adverse to the appellant, she and her representative should be furnished a supplemental statement of the case, which addresses the May 2013 VHA opinion, the representative's arguments, and the appellant's theory of entitlement that brain cancer was caused by in-service petrochemical exposure.  After affording an opportunity for response, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


